Citation Nr: 1708350	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2. Entitlement to service connection for a skin rash, to include as secondary to a service-connected disability.

3. Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus. 

4. Entitlement to an initial compensable evaluation for erectile dysfunction.

5. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity affecting the sciatic nerve.

6. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity affecting the sciatic nerve.

7. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity affecting the femoral nerve.

8. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity affecting the femoral nerve.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2014, the Board determined that new and material evidence had been submitted to reopen previously denied claims of service connection for hypertension and skin rash. The Board then remanded the de novo claims for skin rash and hypertension, as well as the increased rating claims for diabetes mellitus and erectile dysfunction for further development and adjudication. The issues on appeal were remanded again by the Board in May 2016, to provide the Veteran's claim an initial review of the evidence by the RO in regard to update medical records and evidence.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is manifested by no more than the requirement for insulin, hypoglycemic agents, and a restricted diet.

2. The Veteran's erectile dysfunction is not manifested by loss of erectile power and penile deformity.

3. The Veteran's peripheral neuropathy of the right lower extremity most nearly approximates mild incomplete paralysis of the sciatic nerve.

4. The Veteran's peripheral neuropathy of the left lower extremity most nearly approximates mild incomplete paralysis of the sciatic nerve.

5. The Veteran's peripheral neuropathy of the right lower extremity most nearly approximates mild incomplete paralysis of the femoral nerve.

6. The Veteran's peripheral neuropathy of the left lower extremity most nearly approximates mild incomplete paralysis of the femoral nerve.

7. The preponderance of the evidence of record is against a finding that the Veteran's hypertension is related to his military service, to include his service-connected disability. 

8. The Veteran's dermatitis is causally related to his active military service. 


CONCLUSIONS OF LAW

1. The scheduler criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2. The scheduler criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115B, Diagnostic Code 7522 (2016).

3. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, affecting the sciatic nerve, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, affecting the sciatic nerve, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, affecting the femoral nerve, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2016).

6. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, affecting the femoral nerve, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2016).

7. The criteria for entitlement to service connection for hypertension, to include as due to herbicide exposure have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8. The criteria for entitlement to service connection for dermatitis have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Diabetes Mellitus (DC 7913)

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code 7913. This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is warranted. 

When a Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes. 38 C.F.R. § 4.119, Diagnostic Code 7913. 


Erectile Dysfunction

The Veteran's erectile dysfunction is rated noncompensable under Diagnostic Code 7522. Under this code section, penis deformity with loss of erectile power is assigned a 20 percent disabling rating. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

A December 2006 VA examination reflects that the Veteran's diabetes is treated with a restricted diet and an oral hypoglycemic agent. The examination reflects no episodes of diabetic ketoacidosis, hypoglycemic reactions or regulation of activities. Additionally, the examination report notes the Veteran's diabetes as not being complicated by nephropathy or peripheral vascular disease.

In a May 2007 VA examination, the Veteran was found to have a noninsulin dependent diabetes mellitus.

An August 2008 VA examination reflects the Veteran with diabetes mellitus type 2 requiring dietary restrictions, oral medication, and insulin for control with erectile dysfunction as a complication.

A February 2009 VA examination reflects the Veteran with a history of two hypoglycemic episodes; however, the Veteran denied any recent hypoglycemic episodes. The report further noted no episodes of diabetic ketoacidosis. Additionally, the examination notes the Veteran restricting his diet limiting his intake of "starches and sweets". 

A December 2009 VA examination reflects the Veteran reporting no ketoacidosis but intermittent hypoglycemic episodes. The examination report further notes the Veteran with a restricted diet.

A July 2014 VA examination report reflects the Veteran as being prescribed oral hypoglycemic agents and required insulin injections more than once per day. The examination report notes that Veteran does not require the regulation of activities as part of the medical management of his diabetes. Further, the examination report notes no ketoacidosis or hyperglycemic episodes within 12 months of the examination.

A November 2015 VA examination report reflects the Veteran's diabetes is being treated with oral hypoglycemic agents, required insulin injections more than once per day, and a restricted diet. The examination report notes no ketoacidosis or hypoglycemic episodes within 12 months of the examination.

A review of the claims folder reflects that the Veteran's diabetes is managed with insulin injections, hypoglycemic agents, and a restricted diet. The medical evidence does not reflect that the Veteran is required to regulate his activities due to his diabetes. As the medical evidence fails to reflect the regulation of activities is required to manage the Veteran's diabetes, a higher disability evaluation is not warranted. The Board acknowledges the Veteran's lay statements of fatigue and the limitation of activities he believes is due to his diabetes; however, the medical evidence consistently reflects that regulation of activities is not required. Additionally, while the medial evidence reflects occasional hypoglycemic episodes, a higher rating in excess of 20 percent is not warranted here unless there is a showing that the Veteran's diabetes requires the regulation of activities. As such, a rating in excess of 20 percent disabling for diabetes mellitus is not warranted. 

Erectile Dysfunction

The claims folder reflects that the Veteran has erectile dysfunction that is associated with his diabetes mellitus. Generally, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating. 38 C.F.R. § 4.119, Diagnostic Code 7913 Note (1). Additionally, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id.  

An August 2008 VA examination reflects the Veteran with erectile dysfunction as a complication of his diabetes mellitus.

A February 2009 VA examination report reflects the Veteran with no deformity or abnormality of the penis.

A December 2009 VA examination report notes the Veteran's penis as uncircumcised with descended testicle without masses.

A July 2014 VA examination report reflects the Veteran with erectile dysfunction. The examination report notes the Veteran's penis was not examined per his request; however, the Veteran reported having a normal anatomy with no penile deformity or abnormality.

A November 2015 VA examination report reflects the Veteran's penis was not examined per his request; however, the Veteran reported having a normal anatomy with no penile deformity or abnormality. Further the examination report reflects the Veteran is able to achieve an erection sufficient for penetration and ejaculation with medication.

The clinical evidence reflects that the Veteran's erectile dysfunction is not manifested by the loss of erectile power and penile deformity. Therefore, a separate compensable rating is not applicable in this case and the Veteran's erectile dysfunction must be considered as part of the diabetic process under the Diagnostic Code. Id.  Thus, a separate compensable rating for the Veteran's erectile dysfunction is not warranted.

The Board notes that special monthly compensation (SMC) is available if a veteran, as a result of a service-connected disability, has lost the use of a creative organ. 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a). Here, the Veteran is currently service-connected for erectile dysfunction, which is the loss of use of a creative organ as a result of a service-connected disability. A review of the claims folder reflects that the Veteran has been awarded entitlement to SMC from August 21, 2008. As such, the issue of entitlement to SMC is moot.

Rating Peripheral Neuropathy of the Lower Extremities

The Veteran is currently in receipt of separate ratings in regard to peripheral neuropathy of the left and right lower extremities, affecting the sciatic and femoral nerve; both associated with the Veteran's service connected diabetes mellitus.

Under Diagnostic Code 8520, the Veteran is currently in receipt of 10 percent disability for the peripheral neuropathy affecting the sciatic nerve for both left and right lower extremity separately. 

Also, under Diagnostic Code 8526 the Veteran is currently in receipt of 10 percent disability for the peripheral neuropathy affecting the femoral nerve for both left and right lower extremity separately.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

Under Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral). Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis. A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

A July 2010 VA examination report diagnosed the Veteran with diabetic neuropathy of the bilateral lower extremity. The examination report notes the Veteran's subjective complaints of numbness, weakness, burning, and tingling of the lower extremities.

A June 2014 VA examination report notes the Veteran with a diagnosis of peripheral neuropathy of the sciatic nerve. However, the examination reflects that upon clinical testing the sciatic and femoral nerves were normal. The examiner noted there was no evidence of a sciatic nerve problem. The examiner continued that while there were subjective complaints, there were no any objective findings of diabetic polyneuropathy.

A July 2014 VA examination report reflects the Veteran with bilateral lower extremity diabetic neuropathy affecting the sciatic nerve resulting in mild incomplete paralysis upon clinical examination. The examination further reflects bilateral lower extremity diabetic neuropathy affecting the femoral nerve resulting in mild incomplete paralysis upon examination.

A June 2015 VA examination report reflects the Veteran with peripheral neuropathy. However, upon examination the Veteran's sciatic and femoral nerves were normal. 

A November 2015 VA examination report reflects the Veteran with peripheral neuropathy. Again, upon examination the Veteran's sciatic and femoral nerves were normal. The examiner noted the Veteran subjective complaints of numbness and tingling in the feet; but, continued to explain that the clinical examination was not impressive. 

The Veteran is currently in receipt of 10 percent disability for the peripheral neuropathy affecting the sciatic nerve for both left and right lower extremity separately. The objective clinical evidence reflects that at the most, the Veteran's peripheral neuropathy affecting the sciatic nerve is manifested by mild incomplete paralysis of the sciatic nerve. As such a disability rating in excess of 10 percent for either lower extremity is not warranted.

Additionally, the Veteran is currently in receipt of 10 percent disability for the peripheral neuropathy affecting the femoral nerve for both left and right lower extremity separately. Also, the objective clinical evidence reflects that at the most, the Veteran's peripheral neuropathy affecting the femoral nerve is manifested by mild incomplete paralysis of the sciatic nerve. As such a disability rating in excess of 10 percent for either lower extremity is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's diabetes mellitus, erectile dysfunction, and peripheral neuropathy of the lower extremities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's symptomatology associated with his disabilities.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the Veteran is in receipt of TDIU for his service-connected symptoms as well as SMC. Therefore, the issue of entitlement to TDIU is moot.

Hypertension
 
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307  (a)(6) are met. 38 C.F.R. § 3.309 (e) (2016). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

 If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acne form disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
 § 3.307(a)(6)(ii).

The Veteran's service personnel records indicate that he had service in the Republic of Vietnam from September 1969 to September 1970; his exposure to herbicides has been presumed by VA. 38 C.F.R. § 3.307  (a)(6)(iii).

With regard to the Veteran's claim for service connection for hypertension, VA treatment records show that he was diagnosed with hypertension in September 2000. The Veteran claims that his currently diagnosed hypertension is due to Agent Orange exposure during service while serving in the Republic of Vietnam, or is secondary to the service-connected PTSD.

For the reasons explained below, the Board finds service connection for hypertension is not warranted here. 

An essential element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's service treatment records (STRs) does not reflect a diagnosis, treatment for, or complaints of hypertension. Rather the claims folder reflects the Veteran was diagnosed with hypertension in 2000,

Additionally, an essential element is evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service. In a July 2014 VA examination, the examiner opined that the Veteran's current hypertension is less likely as not a result of his active military service or his potential exposure to agent orange and the development of hypertension. The examiner explained that the Veteran's in-service blood pressure measurements do not support a diagnosis of hypertension in service. 

The July 2014 examiner further opined that the Veteran's hypertension is less likely than not caused or aggravated by his service-connected PTSD. The examiner explained there is no medical evidence to support such a finding.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.). However, in the present case, not only is there an absence of clinical records showing an hypertension in service, but to the contrary, the record shows blood pressure measurements not supporting a diagnosis of hypertension in service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hypertension for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Skin rash

The Veteran has alleged that his claimed rash disability is due to Agent Orange exposure during service while serving in the Republic of Vietnam. He also contends that a current skin rash is secondary to the service-connected PTSD.

In the present case, the evidence reveals that the Veteran has been treated for skin rash on the arms, chest, neck, and genitals, diagnosed as eczema, and on the hands and fingers, diagnosed as atopic dermatitis. 

A July 2014 VA examination report noted the Veteran with a diagnosis of dermatitis since 1972. The examination report the Veteran's subjective complaints of a rash characterized by cycles of flare-ups and resolutions. The examination report reflects the Veteran's last flare-up occurring in 2012.

The July 2014 examiner opined that the Veteran's currently dermatitis and apparent history of dermatophytosis are less likely as not a result of his military service. The examiner explained that VA does not recognize the causal relationship between Agent Orange and the development of dermatitis or dermatophytosis.

A review of the claims folder reflects that during service, the Veteran complained of and was treated for rashes and lesions occurring in various areas of his body, to include the Veteran's face and legs. (See February 1970 and March 1970 chronological record of medical care). As noted the Veteran was diagnosed with a skin condition the year he separated from active military service. Further, the claims folder reflects that prior to active service; the Veteran had no known history of a skin condition and had normal skin upon entering service. (See October 1968 Report of Medical Examination and October 1968 Report of Medical History).

In light of the Veteran the objective in-service clinical medical evidence and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for dermatitis, to include eczema, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for dermatitis is granted.



ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability is denied.

Entitlement to service connection for dermatitis, to include eczema, is granted.

Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus is denied. 

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (affecting the sciatic nerve) is denied.

Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (affecting the sciatic nerve) is denied.

Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (affecting the femoral nerve) is denied.

Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (affecting the femoral nerve) is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


